Case: 11-13572    Date Filed: 08/16/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-13572
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:10-cr-20896-JAL-6

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

SYLVESTER FISHER,

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (August 16, 2013)

Before CARNES, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Reginald Moss, appointed counsel for Sylvester Fisher in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d
              Case: 11-13572    Date Filed: 08/16/2013   Page: 2 of 2


493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Fisher’s convictions and sentences are

AFFIRMED.




                                         2